AllEN, J.,
concurring specially: I concur in the decision of this case because it is a proceeding to obtain by motion an execution against the stockholders, under ¶ 1192 of the General Statutes. Such a proceeding is summary in its character, and not adapted to the trial of controverted questions of fact, or the adjustment of equities growing out of transfers of stock. As to the effect of a transfer by one who is a stockholder at the time a debt is contracted to a person not financially responsible, even though made in good faith, where a regular action is brought to charge him with liability, I express no opinion.